NUMBER 13-20-00365-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

SALLY MARI BURNS,
CHARLES EDWARD BURNS, AND
JENNIFER LEE BURNS BIELA,                                                 Appellants,

                                               v.

CYNTHIA ANN BURNS MILIAN,
TED M. BURNS, III, AND
MARY MARGARET BURNS KLEMENT,                                               Appellees.


                   On appeal from the 105th District Court
                         of Kenedy County, Texas.


                         ORDER OF ABATEMENT
    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      The case is before the Court on appellees’ unopposed fourth motion for extension

of time to file appellees’ brief. The motion indicates the purpose of the extension is to
allow the parties to continue settlement negotiations and to finalize settlement

documents.

       The motion to extend time to file a brief is CARRIED and this appeal is ordered

ABATED until March 8, 2021. The Court directs appellants and appellees to file, on or

before March 8, 2021, either (1) a joint motion to reinstate the appeal, or (2) a joint motion

to dismiss the appeal pursuant to a settlement.


                                                         PER CURIAM


Delivered and filed on this
the 2nd day of February, 2021.




                                              2